Citation Nr: 1435128	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-09 327	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for a hiatal hernia with reflux esophagitis, sphincter narrowing/scarring, gastritis, and ulcer disease associated with pulmonary tuberculosis.

2.  Entitlement to a rating higher than 30 percent for vestibular dysfunction, also associated with the pulmonary tuberculosis.

3.  Entitlement to an initial compensable rating for rhinitis associated with the pulmonary tuberculosis prior to September 20, 2012, and a rating higher than 10 percent since.

4.  Entitlement to a compensable rating for the pulmonary tuberculosis.

5.  Entitlement to an effective date earlier than February 14, 2008, for the grant of service connection for chronic obstructive pulmonary disease (COPD) associated with the pulmonary tuberculosis.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to October 1957.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2011, the Veteran presented testimony in support of his claims during a personal hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  Subsequently, in May 2012, the Board denied entitlement to an earlier effective date for the award of service connection for (COPD) associated with the pulmonary tuberculosis, but remanded the remaining claims for further development, including the provision of VA examinations that since have occurred.  

In the intervening time since the Board's May 2012 decision and remand, however, a settlement was reached between VA and the National Organization of Veterans' Advocates, Inc. (NOVA), which essentially found that the provisions of 38 C.F.R. § 3.103(c) are applicable to hearings conducted by members of the Board.  Because these provisions had not been adequately followed in all hearings, potentially affected Veterans were given the opportunity to have any affected decision vacated and to have another hearing.  In response the Veteran opted to have the issue of whether he is entitled to an earlier effective date for the award of service connection for his COPD associated with his pulmonary tuberculosis, which was decided by the Board in May 2012, vacated, and to have another hearing on this claim.  He also will have opportunity to testify concerning his other claims.  Therefore, rather than immediately deciding these claims, they instead must be remanded to the Agency of Original Jurisdiction (AOJ) to schedule this additional hearing.

Also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Pursuant to the settlement agreement in NOVA v. Secretary of VA, 725 F.3d 1312 (Fed. Cir. 2013), the Veteran has requested another hearing before the Board at his local RO, that is, a Travel Board Hearing.  Since the AOJ, rather than the Board, schedules this type of hearing, his claims must be returned to the AOJ to schedule this requested hearing.  See 38 C.F.R. §§ 20.700, 20.704, 20.1304 (2013).

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran's Travel Board hearing.  Notify him of the date, time, and location of this additional hearing.  Put a copy of this notification letter in his claims file.  


He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



